DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed on December 10, 2020, claims 1-3, 5, 7, and 8 have been amended. Claims 1-8 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coon (US 2009/0055178 A1) in view of Ng-Thow-Hing et al. (US 2014/0365228 A1).

In re Claim 1, Coon discloses an information processing device (see FIGS. 1 and 3: Zone-Based Voice Control System 20; and ¶¶1-6) comprising: 
a memory (see FIG. 3: Memory 30); and
a processor (see FIG. 3: DSP Controller 24 and/or Microprocessor 26) coupled to the memory (see ¶¶25-32, whereby the DSP controller 24 includes microprocessor 26 and memory 30) and configured to:
acquire utterances from a plurality of passengers who are on board a vehicle (see FIG. 1 and ¶15, whereby vehicle 10 is shown having a plurality of occupant seats 14A-14D located within various zones of the passenger compartment 12 to accommodate a driver 16A, a front passenger 16B, and two rear passengers 16C-16D; and ¶16, whereby each passenger within the vehicle 10 may interface with the systems or devices by way of the zone based control system 20; and ¶¶17-21, whereby the microphone 22 receives audible voice commands from one or more passengers on board the vehicle 10 and the received voice commands are processed as inputs to the control system 20); 
recognize one of the passengers who emitted an utterance (see ¶¶18-21, whereby the microphone array 22 in combination with beamforming software determines the location of a particular person speaking within the passenger compartment 12 of the vehicle 10, and speaker identification software is used to determine the identity of the person in the vehicle 10 that is speaking, which may be selected from a pool of enrolled users stored in memory, and whereby the spoken words are forwarded to voice recognition software which identifies or recognizes the speech commands), in a case in which the utterance is acquired (Id., and see ¶¶23, 27 and 29, whereby the DSP controller 24 includes an enrolled users database 50 which includes a pool of enrolled users 52 along with their personalized feature settings 54 and voice identity 56, and further included is a speech recognition grammar database 70 that includes various grammar words related to devices on board the vehicle 10; see also FIGS. 4-5 and ¶¶31-32, whereby the zone-based control system 20 includes a discovery mode routine 100 and an active mode zone-based control routine 200); and
control a driving operation of the vehicle (see FIG. 5: Step 220; and ¶16) indicated by the utterance from the passenger (see FIG. 5: Steps 216-218; and ¶18), based on a recognition result of the passenger who emitted the utterance (see FIG. 5: Step 204-206; and ¶20), and setting information (see FIG. 5: Step 212 by way of Speech Recognition Grammar Database 70, for example) that is information having been set in advance with respect to each of the plurality of passengers (see ¶¶23-24, 27, 29, 31-32, and 34; see also FIG. 4) and that is information about whether or not the passenger is a passenger who is permitted to perform the driving operation of the vehicle (see ¶¶36-38 and 40-41, whereby if a particular device is not available to a user in a particular location due to the identity or location of the passenger, the stored grammars that are available for comparison with the spoken words are intentionally limited, and whereby grammars irrelevant to a given passenger position and certain driving conditions may be eliminated from the comparison procedure, and whereby some features, such as navigation destination entry, may be locked out while the vehicle is in motion and, as such, these grammars may be made unavailable to the driver while the vehicle is in motion, but may be made available to other passengers in the vehicle).
Therefore, Coon fully enables the claimed information processing device. To this end, however, Coon does not explicitly disclose: wherein the driving operation includes at least one of an automatic driving operation, a manual driving operation, or a brake operation of the vehicle.
In the same utterance-based vehicle control endeavor, Ng-Thow-Hing is related to a command interpreter for use in a vehicle control system in a vehicle for interpreting user commands (see Abstract and ¶5). Ng-Thow-Hing’s exemplary environment 100 includes a vehicle and at least one human user 110 (see FIG. 1 and ¶33). The vehicle includes various input devices and output devices for enabling the vehicle to exchange information with the human user(s) 110 (see ¶34). For example, as shown, the vehicle includes a microphone 130 for receiving input from the user 110 and a display 150 for displaying output to the user (Id.). In Ng-Thow-Hing, a vehicle interaction system utilizes the various inputs to decipher user commands and subsequently instruct the appropriate systems as to how to implement the command (see ¶¶35-36).
More specifically, Ng-Thow-Hing’s vehicle interaction system 200 is centered around a vehicle control system 210 that includes a manual control 212 subsystem, three autonomous control subsystems 214, 216, 218, and a command interpreter 220 configured to pass instructions to these subsystems (see FIG. 2 and ¶37; see also ¶38, where autonomous control may be split into a strategic control tier 214, a tactical control tier 216, and an operational control tier 218). The command interpreter may receive input from a voice recognition subsystem 240 (see ¶39). The voice recognition subsystem 240 may include a (see ¶40). The voice recognition subsystem 240 may continuously analyze sensed audio data to locate human speech patterns and then generate a textual or other simple representation of one or more words (Id.). The command interpreter 220 translates the various input available into commands for other subsystems (see ¶47). For example, the command interpreter 220 may transmit instructions to the various autonomous control subsystems, such as the strategic control 214 subsystem or the tactical control subsystem 216 such as, for example, an instruction that the destination of the autonomous vehicle should be changed or that the vehicle should change lanes (Id., and see also FIG. 3 and ¶¶54-55, whereby the driving control system 340 may include various hardware for enabling computer control of vehicle motion).
In this way, Ng-Thow-Hing teaches:
	wherein the driving operation includes at least one of an automatic driving operation, a 	manual driving operation, or a brake operation of the vehicle (see FIGS. 4-5 and ¶¶63-66).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Coon’s zone-based voice control system by incorporating the voice control features of Ng-Thow-Hing’s vehicle control system as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to accept commands only from a driver or to only analyze input from a single user at a time (e.g., if passenger A says "turn over there," ignore any gestures or speech from passenger B), and/or associate different voices with permissions to operate the vehicle and ignore any commands that are issued by a passenger that is not permitted to issue such a command (see Ng-Thow-Hing: ¶¶100-101).

In re Claim 2, Coon discloses wherein the processer is further configured to:
based on a recognition result of the passengers (see FIG. 4; and FIG. 5: Steps 204-206 and Steps 216-218; and see ¶18, whereby based on the identified speaker location, identity and speech commands, personalized feature settings can be applied to systems and devices to accommodate passengers in each zone of the vehicle 10) and the setting information (see FIG. 5: Step 212 by way of Speech Recognition Grammar Database 70, for example; and see ¶20, whereby the speaking passenger provides audible input commands that are unique to that passenger to select personalized settings related to one or more feature settings of a system or device relating to the speaker and the corresponding zone in which the speaker is located; and see ¶¶23 and 27, whereby the zone-based control system 20 optimizes grammars available to each passenger in the vehicle based on his or her location and identity and state of the vehicle), 
output a first control signal that indicates performing a driving operation of the vehicle according to a content of an utterance emitted from a first passenger (see FIG. 5: via Step 212 and ¶36, whereby routine 200 loads grammars that are relevant to the speaking user’s position and the vehicle state, and whereby the grammars are retrieved from the position-specific speech recognition grammar database 70, and whereby the grammars stored in a position specific speech recognition grammars database 70 may categorize grammars and their availability as to certain passengers at certain locations in the vehicle and as to grammars available under certain vehicle state conditions), in a case in which the first passenger who is recognized to have emitted the utterance is a passenger who is permitted to perform the driving operation and the content of the utterance emitted from the first passenger relates to the driving operation (see ¶¶36-38, whereby routine 200 optimizes the spoken grammar recognition by processing the identity and location of passengers in the vehicle and optimizes the grammar recognition based on which devices are currently available to that user, and whereby some features, such as navigation destination entry, may be locked out while the vehicle is in motion and, as such, these grammars may be made unavailable to the driver while the vehicle is In motion, but may be made available to other passengers in the vehicle), and 
output a second control signal that indicates restricting the driving operation of the vehicle according to a content of an utterance emitted from a second passenger (see FIG. 5: via Step 212 and ¶36, whereby routine 200 loads grammars that are relevant to the speaking user’s position and the vehicle state, and whereby the grammars are retrieved from the position-specific speech recognition grammar database 70, and whereby the grammars stored in a position specific speech recognition grammars database 70 may categorize grammars and their availability as to certain passengers at certain locations in the vehicle and as to grammars available under certain vehicle state conditions), in a case in which the second passenger who is recognized to have emitted the utterance is a passenger who is not permitted to perform the driving operation and the content of the utterance emitted from the second passenger relates to the driving operation (see ¶¶36-38, whereby routine 200 optimizes the spoken grammar recognition by processing the identity and location of passengers in the vehicle and optimizes the grammar recognition based on which devices are currently available to that user, and whereby some features, such as navigation destination entry, may be locked out while the vehicle is in motion and, as such, these grammars may be made unavailable to the driver while the vehicle is In motion, but may be made available to other passengers in the vehicle).

In re Claim 3, Coon discloses wherein the setting information further includes information about whether or not a passenger is a passenger who is permitted to perform a vehicle operation that is different from the driving operation (see FIG. 5: Step 212 by way of Speech Recognition Grammar Database 70, for example; and see ¶¶16 and 20, whereby the speaking passenger provides audible input commands that are unique to that passenger to select personalized settings related to one or more feature settings of a system or device relating to the speaker and the corresponding zone in which the speaker is located; and see ¶¶23 and 27, whereby the zone-based control system 20 optimizes grammars available to each passenger in the vehicle based on his or her location and identity and state of the vehicle; see also ¶¶37-38), and 
wherein the processer is further configured to 
(see FIG. 4; and FIG. 5: Steps 204-206 and Steps 216-218; and see ¶18, whereby based on the identified speaker location, identity and speech commands, personalized feature settings can be applied to systems and devices to accommodate passengers in each zone of the vehicle 10) and the setting information (see FIG. 5: Step 212 by way of Speech Recognition Grammar Database 70, for example; and see ¶¶16, 20, 23, 27, and 37-38), 
output a third control signal that indicates performing the vehicle operation different from the driving operation of the vehicle according to a content of a utterance emitted from a third passenger (see FIG. 5: via Step 212 and ¶36, whereby routine 200 loads grammars that are relevant to the speaking user’s position and the vehicle state, and whereby the grammars are retrieved from the position-specific speech recognition grammar database 70, and whereby the grammars stored in a position specific speech recognition grammars database 70 may categorize grammars and their availability as to certain passengers at certain locations in the vehicle and as to grammars available under certain vehicle state conditions), in a case in which the third passenger who is recognized to have emitted the utterance is a passenger who is not permitted to perform the driving operation of the vehicle and is a passenger who is permitted to perform the vehicle operation different from the driving operation of the vehicle (see ¶¶35-38, whereby routine 200 optimizes the spoken grammar recognition by processing the identity and location of passengers in the vehicle and optimizes the grammar recognition based on which devices are currently available to that user, and whereby some features, such as navigation destination entry, may be locked out while the vehicle is in motion and, as such, these grammars may be made unavailable to the driver while the vehicle is In motion, but may be made available to other passengers in the vehicle), and the content of the utterance emitted from the third passenger relates to the vehicle operation different from the driving operation of the vehicle (Id., via captured speech input).

In re Claim 4, Coon discloses wherein the processer is further configured to set the information processing device in a state in which the driving operation can be performed according to an utterance from the passenger (i.e., the active mode routine 200 of FIG. 5) in a case in which a position of the information processing device is inside the vehicle (see FIG. 4, via the discovery mode routine 100).

In re Claim 5, Coon discloses wherein the processer is further configured to: 
recognize whether or not the passenger who emitted the utterance is a driver (see FIG. 4; and FIG. 5: Steps 204-206 and Steps 216-218; and see ¶¶18 and 20, whereby based on the identified speaker location, identity and speech commands, personalized feature settings can be applied to systems and devices to accommodate passengers in each zone of the vehicle 10), and 
output a control signal that indicates performing the driving operation according to a content of the utterance from the driver (see FIG. 5: via Step 212 and ¶36, whereby routine 200 loads grammars that are relevant to the speaking user’s position and the vehicle state, and whereby the grammars are retrieved from the position-specific speech recognition grammar database 70, and whereby the grammars stored in a position specific speech recognition grammars database 70 may categorize grammars and their availability as to certain passengers at certain locations in the vehicle and as to grammars available under certain vehicle state conditions; see also ¶16).

In re Claim 6, Ng-Thow-Hing teaches wherein the processer is further configured to perform a dialogue with the passengers (see FIG. 6 and ¶¶75, 77, and 99, whereby the command interpreter may use, or be used by other subsystems, to communicate back to the user, for example, when the command interpreter issues an instruction, the command interpreter may output a confirmation message to the user, and such confirmation message may utilize additional context information, and such environmental or other contextual cues may be used in clarification requests).
Claims 7-8 essentially recite the same limitations as claim 1 and are rejected for similar reasons. Therefore, Coon in view of Ng-Thow-Hing makes obvious all limitations of the claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has detailed above the manner in which the prior art enables the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651